                                                                            Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

PATRICK ANTHONY RIBBING,
    Plaintiff,

vs.                                          Case No.: 3:19cv436/LAC/EMT

STATE OF FLORIDA, et al.,
      Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated May 9, 2019 (ECF No. 8). Efforts have been made to

furnish Plaintiff a copy of the Report and Recommendation and afford him an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). As he has failed to keep the clerk advised of his current mailing address,

mail has been returned—undeliverable. No objections have been filed.

      Having considered the Report and Recommendation, I have determined that it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                        Page 2 of 2

       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.

       DONE AND ORDERED this 8th day of June, 2019.



                                     s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv436/LAC/EMT
